Case 1:18-cv-05887-KAM-SMG Document 98 Filed 12/22/20 Page 1 of 10 PageID #: 3390



  UNITED STATES DISTRICT COURT
  EASTERN DISTRICT OF NEW YORK
  ---------------------------------X
  VALUE WHOLESALE, INC.,

                         Plaintiff,
                                                 MEMORANDUM & ORDER
              v.
                                                 18-cv-5887(KAM)(SMG)
  KB INSURANCE CO. LTD.,

                      Defendant.
  ---------------------------------X

  KIYO A. MATSUMOTO, United States District Judge:

              This action concerned the duty of defendant KB

  Insurance Co., Ltd. (“KBIC”) to defend its insured, Value

  Wholesale, Inc. (“Value”), in a trademark lawsuit before Judge

  Carol Bagley Amon: Abbott Laboratories v. Adelphia Supply USA,

  No. 15-cv-5826 (E.D.N.Y.) (the “Abbott Litigation”).           This court

  previously found, on summary judgment, that KBIC breached its

  duty to defend Value in the Abbott Litigation.          Subsequently,

  following extensive briefing as to the proper amount of damages,

  the court found that KBIC owed Value $347,800.89 in damages,

  plus prejudgment and postjudgment interest.          Value has filed a

  motion for reconsideration of the court’s calculation of

  damages, which KBIC opposes.       For the reasons that follow,

  Value’s motion for reconsideration is DENIED.




                                       1
Case 1:18-cv-05887-KAM-SMG Document 98 Filed 12/22/20 Page 2 of 10 PageID #: 3391



                                  Background

              The relevant factual background was set forth more

  fully in the court’s March 31, 2020 Memorandum and Order

  granting Value’s motion for partial summary judgment, and in the

  court’s November 2, 2020 Memorandum and Order calculating

  damages.    (See generally ECF No. 57, Mar. 31, 2020 Memorandum

  and Order; ECF No. 89, Nov. 2, 2020 Memorandum and Order (“Nov.

  2 Order”).)    In short, Value initiated this action alleging that

  defendant KBIC, an insurance company, owed Value a duty to

  defend in the Abbott Litigation under a commercial insurance

  package Value purchased from KBIC, and that KBIC breached that

  duty to defend.     The Abbott Litigation was an action brought in

  this District in 2015 against Value, MedPlus, Inc. (“MedPlus”),

  and over one-hundred other defendants.         Value and MedPlus were

  both represented in the Abbott Litigation by the same law firm,

  Stern & Schurin LLP (“Stern & Schurin”), which also represents

  Value in this action.

                The parties cross-moved for summary judgment in this

  action.    (See ECF Nos. 24-27, 31-39.)       On March 31, 2020, this

  court granted Value’s motion for partial summary judgment as to

  liability on KBIC’s duty to defend, and denied KBIC’s motion for

  summary judgment.     (See ECF No. 57, Mar. 31, 2020 Memorandum and

  Order.)    The parties then made submissions in support of their

  respective positions as to the proper amount of damages KBIC


                                       2
Case 1:18-cv-05887-KAM-SMG Document 98 Filed 12/22/20 Page 3 of 10 PageID #: 3392



  owed Value, and agreed to rely solely on those papers rather

  than appearing for a formal inquest on damages.          (See ECF Nos.

  72-88.)

              On November 2, 2020, the court held that (1) KBIC owed

  Value damages equaling the reasonable attorneys’ fees and costs

  expended on the Abbott Litigation that were not already paid by

  Value’s other insurer, Continental Casualty Company

  (“Continental”); (2) the rates charged and the hours billed by

  Stern & Schurin in the Abbott Litigation were reasonable for

  purposes of damages; (3) KBIC was not liable for fees charged by

  Stern & Schurin solely in connection with defending MedPlus in

  the Abbott Litigation, and (4) KBIC was liable for prejudgment

  interest in an amount to be determined, plus postjudgment

  interest as provided by 28 U.S.C. § 1961.         (Nov. 2 Order at 9-

  26.)   Value has moved for reconsideration of the court’s

  November 2 Memorandum and Order, arguing that the court’s

  decision to credit KBIC with a deduction of fees incurred solely

  in connection with defending MedPlus amounted to a “double-

  deduction,” because those fees were already deducted because

  they were paid by Continental.       (ECF No. 94, Motion for

  Reconsideration; ECF No. 95, Memorandum in Support (“Mem.”); ECF

  No. 97, Reply.)     KBIC opposed the motion.      (ECF No. 96,

  Memorandum in Opposition (“Opp.”).)




                                       3
Case 1:18-cv-05887-KAM-SMG Document 98 Filed 12/22/20 Page 4 of 10 PageID #: 3393



                                Legal Standard

              The standard for granting a motion for reconsideration

  “is strict, and reconsideration will generally be denied unless

  the moving party can point to controlling decisions or data that

  the court overlooked—matters, in other words, that might

  reasonably be expected to alter the conclusion reached by the

  court.”    Shrader v. CSX Transp., Inc., 70 F.3d 255, 257 (2d Cir.

  1995).    “[A] motion to reconsider should not be granted where

  the moving party seeks solely to relitigate an issue already

  decided.”    Id.

                                   Discussion

      I.    Motion for Reconsideration

              As explained in the court’s November 2 Memorandum and

  Order, there is no dispute that the invoices supporting Value’s

  request for fees included legal work performed by Stern &

  Schurin for both Value and MedPlus jointly. 1         Though much of

  Stern & Schurin’s work was performed on behalf of both Value and

  MedPlus, some of it was performed for only one of the clients.

  For example, Stern & Schrin filed a motion for summary judgment

  on behalf of only MedPlus, and this work appeared on the same

  invoices submitted by Value in support of its request for fees.

  (See Nov. 2 Order at 20.)       This case was brought by Value


  1 Many of the invoices, on their face, were actually directed to MedPlus
  rather than to Value, even though they reflected work performed for both
  defendants. (See Nov. 2 Order at 17.)


                                        4
Case 1:18-cv-05887-KAM-SMG Document 98 Filed 12/22/20 Page 5 of 10 PageID #: 3394



  against KBIC for a breach of KBIC’s duty to defend Value, and so

  KBIC could only be found liable for the fees it should have been

  paying to defend Value, not any fees that were incurred

  defending only MedPlus.      Because Value’s request for damages was

  supported by invoices that reflected work performed for both

  defendants, the court undertook an analysis to exclude the fees

  incurred defending only MedPlus.         (Id. at 18-19.)

              Value provided the court with invoices from Stern &

  Schurin showing a total of approximately $2.6 million in fees

  for the Abbott Litigation, but did not provide the court with

  any way to discern which portions of the invoices supported the

  fees it sought from KBIC (which totaled approximately $800,000).

  KBIC’s expert, on the other hand, submitted a declaration

  identifying $335,877.50 in fees from the invoices that reflected

  work related only to defending MedPlus.         (Id. at 20.)    Thus, the

  court subtracted the amount identified by KBIC as being incurred

  defending only MedPlus, $335,877.50, from Value’s total request

  for fees of approximately $800,000.         (Id. at 22.)

              Value argues that “it was incorrect for the Court to

  conclude, without any proof submitted by KBIC, that all of the

  fees charged solely in connection with defending MedPlus

  remained outstanding.”      (Mem. at 2.)     According to Value, its

  other insurer, Continental, which also insured MedPlus, already

  covered all of the fees incurred defending MedPlus (plus some of


                                       5
Case 1:18-cv-05887-KAM-SMG Document 98 Filed 12/22/20 Page 6 of 10 PageID #: 3395



  the fees incurred defending Value), and so the court was

  “double-crediting” KBIC by deducting both the fees paid by

  Continental and the fees incurred defending MedPlus.           (Id. at 2-

  3.)

              Value’s argument would have some merit were there any

  evidence showing how Continental’s payments were actually

  applied to the unpaid invoices.        Value expects the court to

  accept its word that Continental’s reimbursements covered the

  fees incurred solely defending MedPlus, and that one hundred

  percent of the fees Value requested were fees incurred defending

  only Value.    Indeed, in support of its argument, Value cites

  only arguments made in its briefing on damages that the court

  purportedly “overlooked,” but Value does not cite any actual

  evidence on this issue that the court overlooked, because none

  was presented.     (See id. at 5-6.)     The court cannot award

  damages in the absence of evidence.        The fees for the work

  performed by Stern & Schurin solely for MedPlus were listed in

  the same invoices, and they were not separately calculated until

  KBIC’s expert did so in opposition to Value’s request for

  damages.    Thus, it is not clear from Value’s submissions why or

  how Continental’s payments covered all of the work on behalf of

  MedPlus, while only covering a fraction of the work performed

  for Value, other than that such an approach would maximize the

  amount of fees Value (and its lawyers) could recover from KBIC.


                                       6
Case 1:18-cv-05887-KAM-SMG Document 98 Filed 12/22/20 Page 7 of 10 PageID #: 3396



  Value had an opportunity to submit evidence supporting its

  argument previously, but it did not do so. 2

              The only question before the court was how much KBIC

  should have paid to Value for its breach of the duty to defend.

  As the court previously held, KBIC should pay the total amount

  Value spent on its defense, minus what Value received from

  Continental for its defense, and minus the fees incurred for

  work benefitting only MedPlus.        The only way for the court to

  make that calculation was to rely on the evidence submitted by

  KBIC’s expert, which separated out the fees incurred defending

  only MedPlus.     Had Value shown precisely how the payments made

  by Continental were applied to the outstanding invoices, the

  result may have been different.        The court, however, finds that

  it would be improper to assume, based on Value’s ipse dixit,

  that the full amount it requested did not include any legal work

  performed for MedPlus. 3

              Value argues that the court’s approach will lead to a

  situation in which “MedPlus would be left holding the bag with

  no recourse since neither insurer will have paid for this time.”



  2 Value concedes in its reply brief that there is no evidence showing how
  Continental’s payments were applied to the outstanding invoices by the two
  clients. (See Reply at 2.)
  3 Value argues in its motion for reconsideration that, if the court makes a
  deduction, the deduction should be proportional, based on how much the
  MedPlus-specific fees represent as a fraction of the total fees. (Mem. at 6-
  7; Reply at 2.) The court declines to consider a proposal raised for the
  first time in a motion for reconsideration.



                                        7
Case 1:18-cv-05887-KAM-SMG Document 98 Filed 12/22/20 Page 8 of 10 PageID #: 3397



  (Reply at 1.)     But MedPlus is not a party to this action, and it

  is neither Value’s nor the court’s responsibility to make sure a

  non-party is also fully compensated.

              Because Value has not pointed to any evidence before

  the court or controlling law that the court overlooked, Value’s

  motion for reconsideration is denied.

     II.   Prejudgment Interest

              The parties agree that, following the court’s

  calculation of damages and resolution of Value’s motion for

  reconsideration, the only outstanding issue remaining in this

  case is the amount of prejudgment interest to be awarded to

  Value.   (See ECF No. 92, Joint Letter.)        One week after the

  court calculated damages, Value, as directed by the court,

  calculated prejudgment interest based on the parameters set out

  in the court’s November 2 Memorandum and Order in the amount of

  $81,471.05.    (ECF No. 90, Value Letter as to Interest.)

              KBIC was afforded an opportunity to object to Value’s

  calculation of prejudgment interest in its opposition to the

  motion for reconsideration.       (See ECF Dkt. Order Nov. 12, 2020.)

  KBIC has not objected to Value’s actual computation, and instead

  argues that Value’s lack of transparency regarding how

  Continental’s payments were applied to the outstanding invoices

  “cast[s] doubt on the propriety of the calculations that were

  used by Value to determine its entitlement to pre-judgment


                                       8
Case 1:18-cv-05887-KAM-SMG Document 98 Filed 12/22/20 Page 9 of 10 PageID #: 3398



  interest,” and that Value “admitted” that Continental settled

  the issue of interest owed to both Value and MedPlus.           (Opp. at

  5-6.)   KBIC also argues that the court erred by assuming the

  invoices submitted from Stern & Schurin, which did not list due

  dates, were due 30 days after they were issued.          (Id. at 6.)

              KBIC’s arguments are similar to those already rejected

  by the court when it held that Value was entitled to prejudgment

  interest.    (See Nov. 2 Order at 22-26.)       Prejudgment interest is

  mandatory under New York law when a defendant breaches the duty

  to defend, regardless of what other agreements the insured had

  with other insurers.      (Id. at 23-24); see also New England Ins.

  Co. v. Healthcare Underwriters Mut. Ins. Co., 352 F.3d 599, 606

  (2d Cir. 2003).     Moreover, the due dates of the invoices were

  largely immaterial; the court assumed they were due 30 days

  after issuance solely for the purpose of determining the

  midpoint of when the oldest and most recent outstanding invoices

  were due, so that interest could be calculated from that date.

  (Nov. 2 Order at 25.)

              Value argues that prejudgment intertest should

  continue to accrue until judgment is entered.          (Reply at 4-5.)

  The court, however, does not agree that Value should be awarded

  interest to cover the time period that its motion for

  reconsideration was pending.       The New York statute which

  requires an award of prejudgment interest grants the court


                                       9
Case 1:18-cv-05887-KAM-SMG Document 98 Filed 12/22/20 Page 10 of 10 PageID #: 3399



   discretion to award interest from a reasonable date from which

   the cause of action accrued, “to the date the verdict was

   rendered or the report or decision was made[.]”          N.Y. C.P.L.R. §

   5001(c).   Had Value not filed a motion for reconsideration,

   which the court has denied, interest would have accrued only

   through the date of Value’s letter on November 9, 2020, in

   response to the court’s decision on damages of November 2.

              Accordingly, because KBIC has not raised any valid

   objections to Value’s calculation of prejudgment interest, Value

   is awarded prejudgment interest for the reasons set forth in the

   court’s November 2 Memorandum and Order in the amount that Value

   originally calculated: $81,471.05.

                                   Conclusion

              For the foregoing reasons, Value’s motion for

   reconsideration is DENIED.      The Clerk of Court is directed to

   enter judgment in favor of Value in the amounts of $347,800.89

   in damages and $81,471.05 in prejudgment interest, and to close

   this case.    Interest shall accrue upon the unpaid judgment from

   the date of entry as provided by law.        28 U.S.C. § 1961.

   SO ORDERED.

   Dated:     December 22, 2020
              Brooklyn, New York

                                               /s/
                                      Hon. Kiyo A. Matsumoto
                                      United States District Judge



                                       10
